DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
In view of the appeal brief filed on 11 July 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 22 June 2022. The references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 20 recite the limitation “curve of constant phase”. The specification does not define what a curve of constant phase is and therefore fails to comply with the written description requirement. The specification does not provide an explicit definition for the curve of constant phase, mainly only pointing to Fig. 3 as a representation. The Applicant submits in the Appeal brief that “curve of constant phase” MEANS AND REQUIRES A SPATIAL RELATIONSHIP. This not disclosed in the specification. The Applicant also uses a Powers Declaration to attempt to define “The claimed curve of constant phase is a curve in space – not time – where phase is held constant as function of spatial angle.” This too is not explicitly disclosed in the specification. The term curve of constant phase does not have a known meaning in the art nor an inherent definition. The specification also does not define the curve in a manner that 0 degrees does not define the curve, in other words there is nothing in the written description that limits the curve from being zero or planar. The specification also says that the beams are synchronized in both time and space, therefore the definition does not appear to be limited to only a spatial relationship as is argued. 

All dependent claims are subject to the same rejection as they are dependent on the independent claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to Claims 1, 11 and 20, it is unclear how the phased array radar face plays into the forming of the curve of constant phase. Is the curve of constant a result of the housing/casing on the face of the radar or is generated with the antenna elements. This is unclear by the wording of the claim. It is further, unclear what “a curve of constant phase” means as it is known that an arbitrary beam has a curve of constant phase. The curve and the space (xyz, uv, spherical, etc.) is not defined. As this is not defined there is no limitation defining the end result of the claim. It appears the claims are incomplete as they omit essential steps/features to achieve such end result. As there appears to be missing steps in the claim it is suggest that Fig. 13 should be written into the claim to provide details for how the beam is generated.
	Referring to Claims 3 and 13, it is unclear what is meant by the beam is spoiled in u space as this is not defined by the specification. There is only a direction in uv-space and there is no clear definition that would explain what is meant by being spoiled in u space.
	Referring to Claims 4 and 14, it is unclear what is meant by the beam is spoiled in v space as this is not defined by the specification. There is only a direction in uv-space and there is no clear definition that would explain what is meant by being spoiled in v space.
	The reasoning of Claims 3, 4, 13 and 14 is applied to claims 6, 8, 16 and 17 as well as the reasoning applies with respect to these claims as well. It is implied that the spoiling in u and v space is a hardware related step. The specification states that a spoiling function is selected for u and v, but it is unclear how the selection works based on the spoiling be based on physical properties of the array. 
	Referring to Claim 7, it is unclear how the beam is modified for scan loss. There is no limitation or explanation on how the beam is supposed to be modified in a manner to achieve the claimed result. The specification mentions constant gain across the FOV using phase, this could be used to overcome the clarity issues within this claim.
	Referring to Claim 11, it is unclear what the beam spoiler module refers to as this is not described in a manner in the specification that one of ordinary skill in the art would understand. It is only mentioned twice and does not appear to be anything more than a “black box”. 
	All other claims, not explicitly listed are dependent on one of Claim 1, 11 and 20 and are rejected under the above 112 rejection for the same reasons.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 08 November 2021 is insufficient to overcome the rejection of claims 1-8 and 10-21 based upon Chang et al. as set forth in the last Office action because:  the expert arguments are not persuasive as they are directed to limitations not present in the claim as currently filed. 
Chang declares in section 5 that ‘976 does not teach, suggest or contemplate a single transmit and a single receive beam both having spoiled beam shapes and curves of constant phase which are required for a single-scan radar operation i.e. transmit and receive beams being collocated as disclosed and claimed in…16/686,573.
	The currently pending claims 1, 11 and 20 do not claim a single transmit and receive beam both having spoiled beam shapes and curves of constant phase. It is not clear how one of ordinary skill would come to the conclusion that the limitation “…generating a beam from a phased array radar face having a curve of constant phase” would be interpreted to mean the above. There are no limitations in the current claims that limit the method to a single-scan radar operation, single transmit beam, single receive beam and the collocation as disclosed in the affidavit is not claimed either.
Section 5 of the affidavit goes on to explain how ‘976 operates, but it never explains how ‘976 does not read on the claimed invention just the operation method is different and that the results are not achieved in the same manner. This is not found to be persuasive.	
With respect to Section 6, Chang declares the spoiled transmit and receive beam having curves of constant phase required for a single scan…eliminates the need to use a series of receive focused beams to scan the area of a single spoiled transmit beam as in ‘976. This however is not found to be persuasive to overcome the rejection as these limitations are not claimed and the declaration does not disclose that the method of ‘976 does not result in the claimed invention just that it does not use the same methodology.

The Declaration under 37 CFR 1.132 filed 11 February 2022 is insufficient to overcome the rejection of claims 1-8 and 10-21 based upon Pennington as set forth in the last Office action because:  the expert arguments are not persuasive as they are directed to limitations not present in the claim as currently filed and provides expert opinions that are not accompanied by evidence to support those opinions.
Powers (radar expert providing declaration) uses section 5 to dispute the claimed rejection by attempting to explain how Pennington differs from the claimed invention while also attempting to define disputed terms of the current application. Powers states that Pennington is aiming to achieve a constant phase over the time duration of a pulse, and that the claimed curve of constant phase is a curve in space – not time – where phase is held constant as a function of spatial angle. This not found to be persuasive as the specification does not support the definition of the curve of constant phase as provided in the first paragraph of section 5 by Powers. There is nothing the current specification limiting the curve of constant phase as is stated in this paragraph. Powers continues in the next paragraph to attempt to show a difference stating Pennington is focused on a “pulse” and attempting to maintain constant phase across the duration of the pulse (temporal), the claimed curve of constant phase is directed to maintaining constant phase across an angular extent of transmitted beam (spartial). 
	With respect to this argument, the Examiner agrees that Pennington is focused on attempting to maintain constant phase. The Examiner points to the claim limitation and notes that there is no limitation that the claimed curve of constant phase is directed to maintaining constant phase across an angular extent of transmitted beam. It is not clear how one of ordinary skill in the art would read “…generating a beam from a phased array radar face having a curve of constant phase” and come to the conclusion as is state above.
The next paragraph explains what Pennington is directed to and that it discloses “a correction for a deviation in the characteristics”, there is an ideal amplitude and an ideal phase for a transmitted waveform and that Pennington attempts to correct deviations to form the ideal waveform, and has no relevance whatsoever to the claimed curve of constant phase. 
	This last statement is considered to be expert opinion that is not supported by evidence. The claimed curve of constant phase is not defined in any specific manner, rather that be spatial or temporal, and it is not explained how the state corrections will not result in a curve of constant phase as claimed.
The next two paragraphs point to figures 3 and 2, respectively to attempt to define the curve of constant phase. Stating that one of ordinary skill would understand that claimed curve of constant phase maintains constant phase across an angular extent of transmitted beam (spatial). However, this is not found to be persuasive as this not limited by a definition in the specification. It is further stated one of ordinary skill would understand the difference between Fig. 2 and 3 as a difference between a curve of constant phase and a plane of constant phase. There is nothing in the specification limiting the curve from being zero degrees as it is known a planar curve exist and that a curve can be set to zero. There is nothing found in this declaration that persuasively overcomes the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Chang, US Pat. 8,604,976).
	Referring to Claim 1, Chang teaches generating a beam (Fig 1 #140; Col. 3 line 19-22, 34-36, and 52-56) from phased array radar face having a curve of constant phase.
	Referring to Claims 2 and 12, Chang teaches wherein the beam comprises a fan beam; See Fig. 1.
	Referring to Claims 3 and 13, Chang teaches wherein the beam is spoiled in u space; See Fig. 1.
	Referring to Claims 4 and 14, Chang teaches wherein the beam is spoiled in v space; See Fig. 1.
	Referring to Claims 5 and 15, Chang teaches wherein the beam has a fixed amplitude is generated by array elements of the phase array radar face having fixed amplitudes.; See Fig. 1.
	Referring to Claims 6 and 16, Chang teaches wherein the beam is spoiled in u space based on array element spacing in a column, wavelength, number of elements in columns of the phased array radar face, and the array field of view; See text associated with Fig. 1.
	Referring to Claim 7, Chang teaches wherein the beam is modified for scan loss; this is implicit by the use of a broad beam as in Fig. 1.
	Referring to Claims 8 and 17, Chang teaches wherein the beam is spoiled in v space based on array row element-to-element spacing, wavelength, and number of row elements; See text associated with Fig. 1.
	Referring to Claims 10 and 19, Chang teaches wherein the beam has a pattern that is flat in real space and curved in uv space that follows the horizon; See Fig. 1.
	Referring to Claim 11, Chang teaches a beamformer (Fig. 2 #230; Col. 4 ln 46-50) and a beam spoiler module (Fig. 2 #240; Col. 4 ln 50-51) configured to: generate a beam from a face of the phased array radar having a curve of constant phase; a plurality of phase shifters connected to the beamformer; and a plurality of antennas connected to the plurality of phase shifters, respectively; See background section, Col. 3 ln 52-56 and Col. 4 ln 54-Col. 5 ln 24.
	Referring to Claim 18, Chang teaches controlling the beam in real-time without iterative processing; Col. 6 ln 21-24.
	Referring to Claim 20, Chang teaches a non-transitory computer-readable medium having stored instructions that cause a phase array radar to generate a beam from a face of the phased array radar having a curve of constant phase; Col. 3 ln 52-56, Col. 4 ln 54-Col. 5 ln 24 and Col. 7 ln 7-12.
	Referring to Claim 21, Chang teaches wherein the beam comprises a fan beam with beam pattern weighting for simultaneous horizon surveillance; Col. 4 ln 54-Col. 5 ln 24.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomoto et al. (Nomoto, US Pat. 5,258,767).
	Referring to Claim 1, Nomoto teaches generating a beam from a phased array radar face having a curve of constant phase; See Fig. 3 and 7A-C and Col. 5 ln 48-55.
	Referring to Claim 2, Nomoto teaches wherein the beam comprises a fan beam; See Fig. 3 and Col. 5 ln 48-55.
	Referring to Claim 3, Nomoto teaches wherein the beam is spoiled in u space; Col. 4 ln 44-55. The term slightly modified is interpreted to mean spoiled.
	Referring to Claim 4, Nomoto teaches wherein the beam is spoiled in v space; Col. 4 ln 44-55. The term slightly modified is interpreted to mean spoiled.
	Referring to Claim 5, Nomoto teaches wherein the beam has a fixed amplitude is generated by array elements of the phase array radar face having fixed amplitudes; this can be concluded from Fig. 3 and 7A-C as well as associated text.
	Referring to Claim 6, Nomoto teaches wherein the beam is spoiled in u space based on array element spacing in a column, wavelength, number of elements in columns of the phased array radar face, and the array field of view; See citations of Claim 3 above as it is interpreted that is implicit that modifying these parameters would result in this spoiling.
	Referring to Claim 8, Nomoto teaches wherein the beam is spoiled in v space based on array element spacing in a column, wavelength, number of elements in columns of the phased array radar face, and the array field of view; See citations of Claim 3 above as it is interpreted that is implicit that modifying these parameters would result in this spoiling.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto in view of Chang.
	Referring to Claim 7, Nomoto teaches the limitations of Claim 1, but does not explicitly disclose nor limit wherein the beam is modified for scan loss.
	However, Chang teaches wherein the beam is modified for scan loss; the broad beam described by Chang implicitly results in reduction of scan loss.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nomoto with the broad beam as taught by Chang to allow for the reduction of scan loss across the area.
	Referring to Claims 10 and 19, Nomoto teaches the limitations of Claims 1 and 11, but does not explicitly disclose nor limit wherein the beam has a pattern that is flat in real space and curved in uv space that follows the horizon.
	However, Chang teaches wherein the beam has a pattern that is flat in real space and curved in uv space that follows the horizon; See Fig. 1 and Col. 3 ln 52-56 of Chang.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nomoto with the beam pattern as taught by Chang so as to provide a pattern to follow the visible horizion as the spread out beam helps reduce transmit loss; See col. 3.
	Referring to Claim 11, Nomoto teaches a beamformer configured to: generate a beam from a face of the phased array radar system having a curve of constant phase; See rejection of Claim 1 above; but does not explicitly disclose nor limit and a beam spoiler module, a plurality of phase shifters connected to the beamformer; and a plurality of antennas connected to the plurality of phase shifters, respectively.
	However, Chang teaches a beam spoiler module (Fig. 2 #240; Col. 4 ln 50-51), a plurality of phase shifters connected to the beamformer; and a plurality of antennas connected to the plurality of phase shifters, respectively; See background section, Col. 3 ln 52-56 and Col. 4 ln 54-Col. 5 ln 24.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nomoto with the structural elements of Chang as these are known elements in the art and would be an obvious part of a design for a phased array antenna to control the beam.
	Referring to Claim 12, Nomoto teaches wherein the beam comprises a fan beam; See Fig. 3 and Col. 5 ln 48-55.
	Referring to Claim 13, Nomoto teaches wherein the beam is spoiled in u space; Col. 4 ln 44-55. The term slightly modified is interpreted to mean spoiled.
	Referring to Claim 14, Nomoto teaches wherein the beam is spoiled in v space; Col. 4 ln 44-55. The term slightly modified is interpreted to mean spoiled.
	Referring to Claim 15, Nomoto teaches wherein the beam has a fixed amplitude is generated by array elements of the phase array radar face having fixed amplitudes; this can be concluded from Fig. 3 and 7A-C as well as associated text.
	Referring to Claim 16, Nomoto teaches wherein the beam is spoiled in u space based on array element spacing in a column, wavelength, number of elements in columns of the phased array radar face, and the array field of view; See citations of Claim 3 above as it is interpreted that is implicit that modifying these parameters would result in this spoiling.
	Referring to Claim 17, Nomoto teaches wherein the beam is spoiled in v space based on array element spacing in a column, wavelength, number of elements in columns of the phased array radar face, and the array field of view; See citations of Claim 3 above as it is interpreted that is is implicit that modifying these parameters would result in this spoiling.
	Referring to Claim 18, Nomoto as modified by Chang teaches controlling the beam in real-time without iterative processing; Col. 6 ln 21-24.
	Referring to Claim 20, Nomoto teaches a phase array radar to generate a beam from a face of the phased array radar having a curve of constant phase; see rejection of Claim 1 above, but does not explicitly disclose nor limit a non-transitory computer-readable medium having stored instructions.
	However, Chang teaches a non-transitory computer-readable medium having stored instructions; see disclosure.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nomoto with the CRM as taught by Chang as a way to allow the method to be used and embedded in multiple systems. 
	Referring to Claim 21, Nomoto teaches wherein the beam comprises a fan beam, but does not explicitly disclose nor limit the beam with beam pattern weighting for simultaneous horizon surveillance.
	However, Chang teaches beam pattern weighting for simultaneous horizon surveillance; Col. 4 ln 54-Col. 5 ln 24.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nomoto with the weighting as taught by Chang so as to adjust the spoiling of the beam resulting in a decrease of ripples in the pattern which is advantageous in most system configurations; see col. 4 and 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. 3,335,738 fig. 11 and 12, US PGPub 2013/0057432 fig. 7 and EP0056984 fig. 2A are all considered to be relevant to the disclose of generating a beam with a curve of constant phase and although not being used in the current rejections could be used in subsequent rejections if necessary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646